185 S.W.3d 238 (2006)
STATE of Missouri, Respondent,
v.
Farlin GILLIEHAN, Appellant.
No. ED 85634.
Missouri Court of Appeals, Eastern District, Division Two.
January 24, 2006.
Rehearing Denied March 2, 2006.
N. Scott Rosenblum, Mark W. Lyons, Rosenblum, Schwartz, Rogers & Glass, P.C., Clayton, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel N. McPherson, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant, Farlin Gilliehan ("Defendant"), appeals from the judgment of the Circuit Court of St. Louis County convicting him, after a jury trial, of burglary in the second degree (Count I), section 569.170 RSMo 2000,[1] stealing of $500 or more (Count II), section 570.030, RSMo (Supp.2002), stealing of firearms (Count IV), section 570.030, and possession of drug paraphernalia with intent to use (Count V), section 195.233. Defendant was sentenced as a persistent offender to one year of imprisonment for Count V and fifteen years of imprisonment for each of the other three counts of which he was convicted. All sentences were ordered to run concurrently with each other. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the trial court pursuant to Rule 30.25(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.